NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 25 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MICHAEL R. SPENGLER,                            No. 20-55990

                Petitioner-Appellant,           D.C. No. 2:20-cv-06892-DOC-SP

 v.
                                                MEMORANDUM*
TTCF EYE CLINIC; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    David O. Carter, District Judge, Presiding

                           Submitted August 17, 2021**

Before:      SILVERMAN, CHRISTEN, and LEE, Circuit Judges.

      California state prisoner Michael R. Spengler appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to pay the

filing fee after denying Spengler’s application to proceed in forma pauperis

(“IFP”). We have jurisdiction under 28 U.S.C. § 1291. We review de novo.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Andrews v. Cervantes, 493 F.3d 1047, 1052 (9th Cir. 2007). We reverse and

remand.

      The district court denied Spengler’s application to proceed IFP on the basis

that Spengler has had three or more prior actions or appeals dismissed as frivolous,

malicious, or for failure to state a claim, and that he only alleged he was in

imminent danger of serious physical injury as to a subset of his claims. See 28

U.S.C. § 1915(g). However, Spengler’s plausible allegation of an imminent

danger of serious physical injury in connection with his claim for deliberate

indifference to his serious medical needs entitles him to proceed IFP as to the

entirety of his complaint. See Andrews, 493 F.3d at 1053-54 (“[O]nce a prisoner

satisfies the [imminent danger] exception to the three-strikes rule and otherwise

qualifies for IFP status, the district court must docket the entire complaint and

resolve all of its claims, without requiring the upfront payment of the filing fee.”).

      REVERSED and REMANDED.




                                           2                                     20-55990